DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 15, 2021, has been entered.
 
Election/Restrictions
Applicant's election with traverse of the species vanadium and teriparatide in the reply filed on July 20, 2020 is acknowledged.  The requirement for the election of a metal species was withdrawn and the requirement for the peptide species was maintained and made final in the previous Office action.
The elected peptide species of teriparatide was searched and no prior art was found. The search of the elected species yielded art on the peptides glucagon-like peptide 1 (GLP-1), glucagon-like peptide 2 (GLP-2), analogues of GLP-1, analogues of GLP-2, agonists of the GLP-1 receptor, and agonists of the GLP-2 receptor, which reads on claims 1-9 and 11-16. Therefore, the search was not extended further in accordance with MPEP § 803.02.
Claims 18-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Fine et al. (US 2006/0252686 A1) in view of Föger (WO 2016/055550 A1).
Fine et al. teach a pharmaceutical composition for treating diabetes and glucose metabolism disorders comprising synergistic effective amounts of an antidiabetic peptide agent other than insulin, a bioavailable source of chromium, and a bioavailable source of vanadium, wherein said antidiabetic peptide agent is selected from the group consisting of glucagon-like peptide 1 (GLP-1), glucagon-like peptide 2 (GLP-2), analogues of GLP-1, analogues of GLP-2, agonists of the GLP-1 receptor, and agonists of the GLP-2 receptor (claim 97; paragraphs [0023], [0098]).
Fine et al. teach that the pharmaceutical composition can further comprise manganese. A combination of manganese, a bioavailable source of chromium and a bioavailable source of vanadium is reduced to practice in Example 3 (paragraphs [0239]-[0240]).
Fine et al. teach that the pharmaceutical composition can further comprise vitamin E (-tocopherol, paragraphs [0148]-[0156]), vitamin C (ascorbic acid, paragraph [0168]), -lipoic acid (paragraphs [0157]-[0159]), and vitamin A (paragraph [0165]-[0168]), each of which are reducing agents. The combination of these agents with a bioavailable source of chromium and a bioavailable source of vanadium is reduced to practice in Example 3 (paragraphs [0239]-[0240]).
Fine et al. teach that the combination of vanadium, chromium and other elements reduced to practice in Example 3 can be combined with disclosed antidiabetic agents (paragraph [0239]). The 
Fine et al. teach that the composition may further comprise an absorption enhancer, such as quaternary ammonium compounds (paragraph [0210]). 
Fine et al. do not reduce to practice a composition with an absorption enhancer. However, it would have been obvious to add an absorption enhancer to the combination of vanadium, chromium and other elements reduced to practice in Example 3 and to the antidiabetic agents disclosed in paragraph [0239] and in the claims in further view of Föger.
Föger teaches pharmaceutical compositions for the oral delivery of peptides, including the GLP analogue exenatide (Example 15). Föger teaches that the compositions comprise a copper salt/complex and/or zinc salt/complex and a reducing agent, and further comprise absorption enhancers (paragraph [0057]). Föger teaches that the pharmaceutical composition comprises an absorption enhancer in an amount of about 10 mg to about 1000 mg per dosage unit, more preferably about 50 mg to about 500 mg per dosage unit (paragraph [0073]).
It would have been obvious to the add the absorption enhancer to the composition comprising a GLP peptide, chromium and vanadium as taught and claimed by Fine et al. as in the related composition taught by Föger. One of ordinary skill in the art would have been motivated to do so based on the teaching of Föger administration of an absorption enhancer improves or facilitates the mucosal absorption of the peptide or protein drug in the gastrointestinal tract and is advantageous particularly if the peptide or protein drug is a large molecule, e.g., a peptide or protein drug having a molecular weight of about 1 kDa or more (paragraph [0057]). 

Fine et al. and Föger are silent with respect to the effect of the reducing agent on protection to the peptide from proteolytic degradation upon ingestion. Because the composition taught by Fine et al. meets all of the physical and chemical limitations of the claim, this functional property limitation flows from following the suggestion of the prior art. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
The resulting composition satisfies all of the limitations of claim 1.
With respect to claims 2 and 3, Fine et al. teach that the composition comprises vanadyl sulfate in the range of about 20 mg up to about 100 mg, per dose (claim 107). Alternatively, Fine et al. teach that the vanadyl sulfate may be included at 0.5 mg, per dose (paragraph [0121]).
MPEP § 2144.05 states: “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)” 
In the instant case, the claimed range of about 0.01 mg to about 15 mg per unit dose overlaps with the prior art disclosure of 0.5 mg and about 20 mg to about 100 mg. Therefore, claims 2 and 3 are obvious over Fine et al.
	With respect to claims 4 and 5, Fine et al. teach that the bioavailable source of chromium is chromium picolinate and in an amount from about 0.03 mg up to about 1 mg, per dose (claim 101). Fine 
In the instant case, the claimed range of about 0.02 mg to about 0.5 mg per unit dose overlaps with the prior art disclosure of about 0.03 mg to about 5 mg. Therefore, claims 4 and 5 are obvious over Fine et al.
With respect to claim 6, Example 3 discloses 11 mg manganese in the unit dose form, which falls into the claimed range of about 0.1 mg to about 10 mg.
With respect to claim 7, Example 3 states that the manganese is manganese sulfate.
With respect to claim 8, the molecular weight of GLP-1 is less than 60 kDa, as evidenced by 
With respect to claim 9, Fine et al. teach glucagon-like peptide 1 (GLP-1), glucagon-like peptide 2 (GLP-2), analogues of GLP-1, analogues of GLP-2, agonists of the GLP-1 receptor, and agonists of the GLP-2 receptor (claim 97).
With respect to claim 11, Fine et al. teach that the antidiabetic agent and the supplement composition comprising the vanadium and chromium are administered in a physically separated form, which is also a separate compartment (Example 2).
With respect to claim 12, Fine et al. teach oral, solid dosage forms but do not teach capsule-incapsule or tablet-in-capsule. Föger teaches pharmaceutical compositions for the oral delivery of peptides, including the GLP analogue exenatide (Example 15). Föger teaches that the compositions comprise a copper salt/complex and/or zinc salt/complex and a reducing agent (paragraph [0057]). Föger teaches that it is particularly preferred that the pharmaceutical dosage form is a capsule inside a capsule (also referred to as a double capsule). In the case of a double capsule, it is preferred that the bigger outer capsule (the content of which will be released first) contains the copper salt/complex and/or the zinc salt/complex as well as the pharmaceutically acceptable reducing agent, and that the smaller inner capsule (the content of which will be released later) contains the peptide or protein drug claim 12.
With respect to claim 13, Fine et al. teach that the composition comprises the reducing agents vitamin E (-tocopherol, paragraphs [0148]-[0156]), vitamin C (ascorbic acid, paragraph [0168]), -lipoic acid (paragraphs [0157]-[0159]), and vitamin A (paragraph [0165]-[0168. The combination of these agents with a bioavailable source of chromium and a bioavailable source of vanadium is reduced to practice in Example 3 (paragraphs [0239]-[0240]).
With respect to claim 14, the amount of ascorbic acid in the composition of Example 3, 60 mg, falls within the claimed range of about 1 mg to about 1000 mg per unit dose.
The amount of absorption enhancer taught by Föger, about 10 mg to about 1000 mg, is the same as the claimed range, satisfying all of the limitations of claim 15.
With respect to claim 16, Fine et al. teach a solid dosage form (paragraph [0210]).
Response to Arguments
Applicant's arguments filed November 15, 2021, have been fully considered but they are not persuasive.
Applicant traverses the rejection on the grounds that Fine et al. is completely unrelated to the present invention. Applicant argues that Fine et al. is directed to a combination of antidiabetic compounds and supplements whereas the invention is a combination of a pharmaceutical peptide, metal, reducing agent and absorption enhancer that reduces proteolytic degradation of the peptide. Applicant argues that the skilled person would not look to Fine et al. to improve peptide delivery. Applicant traverses the rejection on the grounds that Fine et al. relates to working on a completely different problem, antidiabetic effect, and does not mention peptide instability. Applicant traverses the rejection on the grounds that a skilled artisan working on peptide formulation development, specifically 
These arguments are not persuasive.
The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). In the instant case, it would have been obvious to add the absorption enhancer from a related composition taught by Föger to the composition comprising a GLP peptide, chromium and vanadium as taught and claimed by Fine et al. One of ordinary skill in the art would have been motivated to do so based on the teaching of Föger that administration of an absorption enhancer improves or facilitates the mucosal absorption of the peptide or protein drug in the gastrointestinal tract and is advantageous particularly if the peptide or protein drug is a large molecule, e.g., a peptide or protein drug having a molecular weight of about 1 kDa or more (paragraph [0057]). 
 Fine et al. suggests that the resulting composition is anti-diabetic. The effect on proteolytic degradation would flow naturally from following the prior art’s suggestion to make a composition with the same chemical agents as the instant claims. Because following the suggestion of the prior art would lead to a composition having the same chemical elements as the instant claims, the composition would also possess the claimed function of proteolytic stability.
Applicant traverses the rejection on the grounds that a skilled artisan working on a combination treatment for diabetes would not refer to Föger because the reference does not address antidiabetic effect. Applicant traverses the rejection on the grounds that there is no teaching, suggestion or 
This argument is not persuasive.
The Föger is relevant to the Fine et al. reference for a different reason. Namely, Föger teaches administration of an absorption enhancer improves or facilitates the mucosal absorption of a peptide or protein drug in the gastrointestinal tract and is advantageous particularly if the peptide or protein drug is a large molecule, e.g., a peptide or protein drug having a molecular weight of about 1 kDa or more (paragraph [0057]). One of ordinary skill in the art would have recognized that the GLP taught by Fine et al. meets this criteria.
For these reasons, the rejection is maintained.

Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
No claims are allowed.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA MARCHETTI BRADLEY whose telephone number is (571)272-9044.  The examiner can normally be reached on Monday-Friday, 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTINA BRADLEY/Primary Examiner, Art Unit 1654